 Case 4:20-cv-04006-BAB Document 27                  Filed 08/13/20 Page 1 of 2 PageID #: 83



                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

CHASITY WARD                                                                          PLAINTIFF

v.                                    Civil No. 4:20-cv-04006

JAILER LACEY GRACE, Howard County
Detention Center (“HCDC”); and CHIEF
DEPUTY JOHN ERIC, HCDC                                                            DEFENDANTS

                                             ORDER

       Plaintiff Chasity Ward proceeds in this action pro se and in forma pauperis pursuant to 42

U.S.C. § 1983.    Currently before the Court is Defendant Grace and Eric’s Motion to Compel.

(ECF No. 24). Plaintiff has not responded.

       In their motion Defendants state, they first propounded Interrogatories and Requests for

Production of Documents to Plaintiff on May 28, 2020. The discovery requests were mailed to

Plaintiff’s address of record – McPherson Unit, 302 Corrections Drive, Newport, Arkansas 72112.

(ECF No. 24-1, p. 1).     The mailing was not returned to defense counsel as undeliverable and

Plaintiff did not respond. On July 7, 2020, Defendants attempted to resolve the discovery dispute

in good faith without court intervention and sent correspondence to Plaintiff requesting the past

due discovery responses by July 21, 2020, or a motion to compel would be filed.

       Under the Federal Rules of Civil Procedure, Plaintiff is afforded thirty (30) days to respond

to discovery requests. Fed. R. Civ. P. 33(b)(2) & 34(b)(2)(A). To date, Plaintiff has not responded

to Defendants’ requests and has not filed a response to the Motion to Compel even after being

ordered to do so by this Court. (ECF Nos. 25, 26).

       Accordingly, Defendants’ Motion to Compel (ECF No. 24) is GRANTED. Plaintiff is

DIRECTED to provide Defendants with the required responses to the discovery requests, by 5:00



                                                 1
 Case 4:20-cv-04006-BAB Document 27             Filed 08/13/20 Page 2 of 2 PageID #: 84



p.m. on August 26, 2020. Plaintiff is advised that failure to comply with this Order shall

result in the dismissal of this case.

       IT IS SO ORDERED this 12th day of August 2020.

                                         /s/Barry A. Bryant
                                         HON. BARRY A. BRYANT
                                         UNITED STATES MAGISTRATE JUDGE




                                            2
